IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


IN RE: GENERAL STATEWIDE                         : No. 533 Judicial Administration Docket
JUDICIAL EMERGENCY - SUPREME                     :
COURT OPERATIONS                                 :


                                           ORDER



PER CURIAM

       AND NOW, this 28th day of April 2020, on account of the ongoing COVID-19

pandemic, and to safeguard the health and safety of court personnel, court users, and

members of the public, the Court DIRECTS that the due dates for any filings due in the

Supreme Court from March 16, 2020, and through May 8, 2020, are EXTENDED, and

those filings will be considered timely if filed on or before May 11, 2020.

       This extension on filing deadlines does not apply to:

       A.     Matters governed by Rule of Appellate Procedure 903(c)(1)(ii) (relating to

appeals in matters arising under the Pennsylvania Election Code);

       B.     Matters governed by Rule of Appellate Procedure 3331 (relating to the

review of special prosecutions or investigations);

       C.     Matters classified as Children’s Fast Track, see Pa.R.A.P. 102 (relating to


definitions); and


       D.     Any matters where the Supreme Court Prothonotary directs otherwise.


       Filings encompassed by exceptions A, B, or C above must be made within the

time established by general rule using the PACFile electronic filing system.          See

Pa.R.A.P. 125 (relating to electronic filing).